Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the remarks and amendments filed by Applicant on 20 September, 2021.
Claims 1-14 are pending.
Claims 1 and 8 have been amended.
Response to Arguments
35 USC § 102
Regarding amended claims 1 and 8, Applicant argues that Rogers does not teach the amended claim limitations. Examiner finds the argument persuasive and a new grounds of rejection is presented herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2003/0160734), in view of Maalouf et al (US 2019/0333479).


 a plurality of displays configured to display a data set comprising a plurality of data items (fig.1 and [0027] provides “A web server 101 is utilized to store display images 105 that may be used as advertising signage image displays. These display images 105 are ultimately transmitted to end user display devices for use in providing advertising signage images. These end users may be personal computers 105-107, as well as stand-alone display devices 111, 121”); 
at least one computing device configured to (fig.1): 
receive a request ([0029]) comprising: 
one or more identifiers corresponding to one or more displays of the plurality of displays ([0029] provides “The personal computers 105-107 provide end users with access to the web server 101 to permit the contents of the display data packages 105 to be edited, updated, and scheduled. The end users may control a plurality of display devices 111, 121 and may wish a first data package to be displayed on a first group of display devices”; [0058] provides “Users authorized to access and modify information 514, Locations of display devices 515, identities of devices groups 516, and identities of individual devices 517”); 
and a requested modification to the data set displayed on the one or more displays ([0043] provides “The server computing system 301 contains a display device management module 314 to provide end users 106 a mechanism to create, modify and delete an update schedule for each display computing system 250. This module 314 provides the end user 106 to modify a database of information describing the multi-media data that’s to be displayed upon each display computing system 250 at various times during each day”); 
and transmit the request ([0043] provides “An Internet interface module 313 allows processing modules within the web server computing system 301 to communicate with client computers over the Internet 100”, wherein this communication provides for transmitting requests); 
and a system server comprising one or more processors and memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to at least: 
receive the request from the at least one computing device ([0043] provides “An Internet interface module 313 allows processing modules within the web server computing system 301 to communicate with client computers over the Internet 100”, wherein this communication provides for the web server receiving requests from client computers); 
determine a user hierarchy status associated with the request based at least in part on an identity of the at least one computing device or a user associated with the at least one computing device ([0050] provides “The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250. End users 106 access the server computing system using a web browser, such as NETSCAPE NAVIGATOR or MICROSOFT INTERNET EXPLORER, to make these changes. The identity of users attempting to make modifications needs to be authenticated as well as determine whether a particular user is authorized to make the current modification”, wherein “current modification” can be interpreted to provide that there are levels of authorizations which are related to different levels of modification, thereby providing for a hierarchy); 
determine a hierarchy status threshold corresponding to the request ([0052] provides “Because a particular end user responsible for creating and loading a particular set of display data and its scheduling information onto the server computing system 301 may not be the end user responsible for permitting the set of display data to be send to display computing systems, this module permits the sets of data to be set up for use by the display device video data update module 312. However, a second end user with a different level of authority is needed to authorize the use of this particular set of display data and its scheduling information”, wherein this provides for a hierarchy/multiple levels of authority; [0050] provides “The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250”, wherein this provides for determining if the level of authority (i.e. hierarchy status), permits the user to make the requested modifications); 
compare the user hierarchy status to the hierarchy status threshold to determine whether the user hierarchy status meets the hierarchy status threshold ([0050] provides “The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250”, wherein this provides for determining if the level of authority (i.e. hierarchy status) permits the user to make the requested modifications (i.e. meets the threshold); [0056] provides “The end user provides the necessary information to permit the end user authenticate module 341 to determine if the end user may perform one or more functions”, wherein this provides for comparing the level of authority to functions).
select between a modified version or an unmodified version of the data set, the modified version of the data set based on a determination that the user hierarchy status meets the hierarchy status threshold ([0050] provides “The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250”, wherein this provides for determining if the level of authority (i.e. hierarchy status) permits the user to make the requested modifications; [0056] provides “The end user provides the necessary information to permit the end user authenticate module 341 to determine if the end user may perform one or more functions”); Examiner’s Note: Applicant’s Specification [0008] states “… selecting the modified version of the data set further comprises modifying the data set in accordance with the request”);
generate the modified version of the data set based at least in part on the requested modification ([0040] provides “The Web Browser module 252 processes the multi-media display data to generate the signage information displayed upon a display device 121”; [0043] provides “The server computing system 301 contains a display device management module 314 to provide end users 106 a mechanism to create, modify and delete an update schedule for each display computing system 250. This module 314 provides the end user 106 to modify a database of information describing the multi-media data that’s to be displayed upon each display computing system 250 at various times during each day”);
and cause the one or more displays to display the modified version of the data set ([0005] provides “…delivering promotional and advertisement related images to remote display devices. One aspect of the present invention is a system for electronically displaying advertising images on remote display devices”; [0028] provides “The display devices 111, 121 periodically communicate with the web server 111, such as once a day, to receive an updated display data set that is to be used until the next time the device 111, 121 communicates with the web server 101”).
Rogers teaches the above but Rogers does not explicitly teach a requested modification being associated with a priority level and generate the modified version of the data set based at least in part on the priority level. 
However, in a similar field of endeavor, Maalouf teaches a requested modification being associated with a priority level and generate the modified version of the data set based at least in part on the priority level ([0061] provides “…the electronic controller 301 modifies the display data based on one or more display data types such as an image display data format, a program display data format, a webpage display data format, a streaming display data, a display data format coupled with an audio data format, display data of a particular program, display data of a particular image, particular streaming display data, or display data having a user selected priority”; [0084-0085] provides “…the electronic controller 301 generates one or more display screen sections in their respective sizes and shapes based on relative priorities between two or more different sets of received display data, relative priorities of two or more electronic devices 110 from which these sets of display data are received…”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of priority associated with the data set as taught by Maalouf in the system taught by Rogers, in order to allow prioritization amongst the data sets to be displayed.

Regarding claim 2, Rogers and Maalouf teach the system of Claim 1, wherein the one or more processors determine the hierarchy status threshold based at least in part on individual hierarchy statuses associated with the one or more displays or individual hierarchy statuses associated with facilities in which the one or more displays are located (Rogers [0050] provides “The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250”; [0051] provides “The asset status module 342 provides end users with access to the identity and status of the display data and scheduling information to be displayed on one or more display computing systems. A set of display data and its scheduling information is assigned to a particular display device, which is referred to as an asset”).

Regarding claim 4, Rogers and Maalouf teach the system of Claim 1, wherein the computer-executable instructions cause the one or more processors to select the modified version of the data set when the user hierarchy status is greater than or equal to the hierarchy status threshold and to select the unmodified version of the data set when the user hierarchy status is less than the hierarchy status threshold (Rogers [0050] provides “The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250”, wherein this provides for determining if the level of authority (i.e. hierarchy status) permits the user to make the requested modifications (i.e. meets the threshold); [0056] provides “The end user provides the necessary information to permit the end user authenticate module 341 to determine if the end user may perform one or more functions”, wherein this provides for comparing the level of authority to functions).

Regarding claim 5, Rogers and Maalouf teach the system of Claim 1, wherein selecting the modified version of the data set further comprises modifying the data set in accordance with the request (Rogers [0050] provides “The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250”, wherein this provides for determining if the level of authority (i.e. hierarchy status) permits the user to make the requested modifications; [0056] provides “The end user provides the necessary information to permit the end user authenticate module 341 to determine if the end user may perform one or more functions”).

Regarding claim 8, this claim contains limitations found within that of claim 1 and the same rationale of rejection applies, where applicable. 

Regarding claim 9, Rogers and Maalouf teach the method of Claim 8, wherein the requested modification comprises the addition, modification, or removal of one or more data items in the data set (Rogers [0049] provides “The display device management module 314 provides end users 106 a mechanism to create, modify and delete, an update schedule for each display computing system 250”; [0055] provides “The module 346 allows end users to retrieve, view, modify, create, and delete this information. This information is needed to determine what sets of display data and scheduling information are to be uploaded to a particular device. The device display data database 347 contains all of the sets of display data and scheduling information that are used throughout the server computing system”).

Regarding claim 11, Rogers and Maalouf teach the method of Claim 8, wherein the user hierarchy status is determined based at least in part on an identification credential provided by a user of the first computing device (Rogers [0050] provides “The identity of users attempting to make modifications needs to be authenticated as well as determine whether a particular user is authorized to make the current modification. In one embodiment, the end user 106 would enter an ID and a password. This module 341 would determine if the end user 106 is known as well as whether the user may access the corresponding web page”).

Regarding claim 12, Rogers and Maalouf teach the method of Claim 8, wherein determining the hierarchy status threshold corresponding to the request comprises: 
identifying the one or more displays based at least in part on one or more identifiers included in the request (Rogers fig.6c and [0065] provides “…to uniquely identify the display computing system 633, the display location 634, the display city and address 635, and a device name 636”); 
determining individual hierarchy statuses corresponding to facilities in which the one or more displays are located (Rogers [0058] provides “The page may also possess links to additional pages to display and modify related information such as Edit Client Info 513, Users authorized to access and modify information 514, Locations of display devices 515, identities of devices groups 516, and identities of individual devices 517”); 
and selecting a highest hierarchy status of the determined individual hierarchy statuses (Rogers [0050] provides “This module 341 would determine if the end user 106 is known as well as whether the user may access the corresponding web page”, wherein the page is interpreted as corresponding to specific device(s)).


2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2003/0160734), in view of Maalouf et al (US 2019/0333479), further in view of Keohane et al (US 2017/0124157).

Regarding claim 3, Rogers-Maalouf has taught the system of Claim 2 including determining the hierarchy status threshold (Rogers [0050-0052]), but Rogers-Maalouf does not explicitly teach wherein the one or more processors using a machine learning model. 
However, in a similar field of endeavor, Keohane teaches wherein the one or more processors use a machine learning model ([0041] provides “…categorization component 312 determines the user role and phase of development based on respective machine learning models (not shown). User role machine learning model 331 is initially based on the group of key terms for user roles”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of machine learning a user’s role as taught by Keohane in the system taught by Rogers-Maalouf, in order to achieve specified goals with effectiveness (Keohane [0003]).


3.	Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2003/0160734), in view of Maalouf et al (US 2019/0333479), further in view of King et al (US 2007/0294594).

The end user authenticate module 341 determines if an end user 106 is permitted to access and to modify one or more parts of the display data and scheduling information associated with one or more display computing system 250”, wherein this provides for determining if the level of authority (i.e. hierarchy status) permits the user to make the requested modifications (i.e. meets the threshold); [0056] provides “The end user provides the necessary information to permit the end user authenticate module 341 to determine if the end user may perform one or more functions”, wherein this provides for comparing the level of authority to functions), wherein the modifications correspond to displays ([0005] provides “…delivering promotional and advertisement related images to remote display devices. One aspect of the present invention is a system for electronically displaying advertising images on remote display devices”; [0028] provides “The display devices 111, 121 periodically communicate with the web server 111, such as once a day, to receive an updated display data set that is to be used until the next time the device 111, 121 communicates with the web server 101”).
Rogers-Maalouf does not explicitly teach to modify the request by excluding at least one of the one or more identifiers associated with a hierarchy status higher than the user hierarchy status; determine an updated hierarchy status threshold less than or equal to the user hierarchy status; and select the modified version of the data set based on the modified request.
However, in a similar field of endeavor, King teaches to modify the request by excluding at least one of the one or more identifiers associated with a hierarchy status higher than the user hierarchy status (claim 3); determine an updated hierarchy status threshold less than or equal to the user hierarchy status (claim 3 provides “…wherein said facilitating of a user in viewing and/or modifying the system…data further comprises facilitating a user in viewing and/or modifying only a portion of the data that the user is allowed to view and/or modify based a permission level associated with the user”); 
and select the modified version of the data set based on the modified request ([0025] provides “…any scheme of permission levels known in the art may be used. For example, the tool 107 may define roles of "ReadOnlyUser," "ReadWriteUser," "SystemFocal," and "Admin." A "ReadOnlyUser" may only view the malfunctions 110, effects 112/114, and their relationships, but may not enter or modify them. A "ReadWriteUser" has the privileges of a "ReadOnlyUser" and may also enter direct effects 112 and indirect effects 114 of certain malfunctions 110, and may also enter associated flight deck messages and compensatory flight crew/pilot actions that may be taken in the event the malfunction occurs. The user may then only modify and/or delete the data that he or she has entered. A "SystemFocal" user has the privileges of a "ReadWriteUser," and may also enter, update, and delete malfunction cases 110 for one or more systems. An "Admin" user may have complete permissions to view, enter, update, and delete malfunctions 110, effects 112/114, and associated data”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of modification matching the permission level of the user as taught by King in the system taught by Rogers-Maalouf, in order to allow user permissions based on expertise. (King [0023]).

Regarding claim 13 this claim contains limitations found within that of claim 6 and the same rationale of rejection applies, where applicable. Motivation to combine provided with reference to claim 6.

Regarding claim 14, the method of Claim 12, Rogers-Maalouf teaches wherein when the user hierarchy status is determined not to meet the hierarchy status threshold, selecting the unmodified 
However, King teaches determining that each of the individual hierarchy statuses is higher than the user hierarchy status (claim 3 and [0025]; 
and transmitting, to the first computing device, a notification that the request was denied (claim 3 provides “…wherein said facilitating of a user in viewing and/or modifying the system…data further comprises facilitating a user in viewing and/or modifying only a portion of the data that the user is allowed to view and/or modify based a permission level associated with the user”, wherein not providing the user access to all the data put the user on notice that that their access is denied for the restricted portion of the data).
Motivation to combine provided with reference to claim 6.

4.	Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2003/0160734), in view of Maalouf et al (US 2019/0333479), further in view of Carlson et al (US 2009/0207731).

Regarding claim 7, the system of Claim 1, Rogers-Maalouf teaches wherein the requested modification comprises adding a data item to the data set (Rogers [0049] provides “The display device management module 314 provides end users 106 a mechanism to create, modify and delete, an update schedule for each display computing system 250”; [0055] provides “The module 346 allows end users to retrieve, view, modify, create, and delete this information. This information is needed to determine what sets of display data and scheduling information are to be uploaded to a particular device. The device display data database 347 contains all of the sets of display data and scheduling information that are used throughout the server computing system”). 
Rogers-Maalouf does not explicitly teach wherein the computer-executable instructions further cause the one or more processors to delay transmission of the data item to a target transmission period associated with expected high transmission resource availability.
However, in a similar filed of endeavor, Carlson teaches to delay transmission of the data item to a target transmission period associated with expected high transmission resource availability (Abstract provides “…the steps of conducting predictive admission control by arbitrating user requests for access to the shared medium based on predicted aggregate demands, conducting lookahead scheduling for use in making user channel assignments by forecasting schedule transmission opportunities one or more channels of the shared medium”, wherein look ahead scheduling is interpreted to provide for delaying; Abstract further provides “…Congestion parameters can predicted for each channel of the shared medium and mapped to a congestion measure using a mathematical function that takes into account packet loss rate, packet delay, packet delay jitter, and available capacity”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of not transmitting instantaneously but performing look ahead scheduling of transmission as taught by Carlson in the system taught by Rogers-Maalouf, in order to increase transmission efficiency (Carlson [0011]).

Regarding claim 10, the method of Claim 8, Rogers-Maalouf teaches wherein the requested modification comprises adding a data item to the data set (Rogers [0049] provides “The display device management module 314 provides end users 106 a mechanism to create, modify and delete, an update schedule for each display computing system 250”; [0055] provides “The module 346 allows end users to retrieve, view, modify, create, and delete this information. This information is needed to determine what sets of display data and scheduling information are to be uploaded to a particular device. The device display data database 347 contains all of the sets of display data and scheduling information that are used throughout the server computing system”).
Rogers-Maalouf does not explicitly teach the method further comprising determining that transmission of the data item is associated with a file size or a bandwidth requirement that exceeds a predetermined resource threshold; selecting a target transmission period based on an expected period of higher transmission resource availability; and transmitting, to the first computing device, a notification including an identification of the selected target transmission period.
However, Carlson teaches determining that transmission of the data item is associated with a file size or a bandwidth requirement that exceeds a predetermined resource threshold ([0075] provides “…when the bandwidth limit is reached in receiving data within a particular time interval, the CM transmits a signal to the router 48 to cease further data forwarding for the remainder of the time interval. Thereafter, whereas any data received by a CMTS is relayed on to the CM as the data is received, any additional data received by the router 48 during the remainder of this time interval is stored for later transmission in a buffer up to a threshold limit”); 
selecting a target transmission period based on an expected period of higher transmission resource availability ([0075] provides “…when the bandwidth limit is reached in receiving data within a particular time interval, the CM transmits a signal to the router 48 to cease further data forwarding for the remainder of the time interval. Thereafter, whereas any data received by a CMTS is relayed on to the CM as the data is received, any additional data received by the router 48 during the remainder of this time interval is stored for later transmission in a buffer up to a threshold limit”);
and transmitting, to the first computing device, a notification including an identification of the selected target transmission period ([0182] provides “The CMTS receives requests from the CMs 34, aggregates these requests, and generates a schedule, also called a map, that specifies precise time slot allocations for each modem. The CMTS reactively generates the schedule for an immediate future time interval, typically with a duration of approximately several hundred milliseconds. The CMTS broadcasts the schedule downstream to the CMs via the shared medium 32”).
Motivation to combine provided with reference to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459